Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 1 of 122 PageID: 1



Charles M. Lizza
William C. Baton                                         OF COUNSEL:
Sarah A. Sullivan
Alexander L. Callo                                       Edgar H. Haug
SAUL EWING ARNSTEIN & LEHR LLP                           Nicholas F. Giove
One Riverfront Plaza                                     Anna N. Lukacher
1037 Raymond Blvd., Suite 1520                           HAUG PARTNERS LLP
Newark, NJ 07102                                         745 Fifth Avenue
clizza@saul.com                                          New York, NY 10151
wbaton@saul.com

Attorneys for Plaintiff
TherapeuticsMD, Inc.



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



THERAPEUTICSMD, INC.,
                                                Civil Action No. ____________________
                          Plaintiff,
                                                (Filed Electronically)
               v.

TEVA PHARMACEUTICALS USA, INC.
and TEVA PHARMACEUTICAL
INDUSTRIES LIMITED,

                          Defendants.


                                        COMPLAINT

       Plaintiff TherapeuticsMD, Inc. (“TherapeuticsMD” or “Plaintiff”), by its undersigned

attorneys, for its Complaint against defendants Teva Pharmaceuticals USA, Inc. (“Teva USA”)

and Teva Pharmaceutical Industries Limited (“Teva Ltd.”) (collectively, “Teva” or

“Defendants”), alleges:
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 2 of 122 PageID: 2



                                  NATURE OF THE ACTION

       1.      This is a civil action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code, involving U.S. Patent No. 10,668,082 (“the

’082 patent”) (attached as Exhibit A) (“patent-in-suit”).

                                         THE PARTIES

       2.      TherapeuticsMD, Inc. is a corporation organized and existing under the laws of

the State of Nevada, having a principal place of business at 951 Yamato Road, Suite 220, Boca

Raton, Florida 33487.

       3.      TherapeuticsMD, Inc. is the owner of New Drug Application (“NDA”) No.

208564, which was approved by the U.S. Food and Drug Administration (“FDA”) for the

manufacture and sale of Imvexxy® (estradiol vaginal inserts) 4 mcg and 10 mcg.

       4.      TherapeuticsMD, Inc. is the current owner and assignee of each of the eight (8)

patents listed in FDA’s publication titled “Approved Drug Products with Therapeutics

Equivalence Evaluations” (commonly known as the “Orange Book”) as covering

TherapeuticsMD’s Imvexxy®, of which one (1) is the patent-in-suit.

       5.      Upon information and belief, defendant Teva Ltd. is a corporation organized and

existing under the laws of Israel, having a principal place of business at 5 Basal Street, Petach

Tikva, 4951033, Israel.

       6.      Upon information and belief, Teva Ltd. represented in its SEC filings that it is the

“leading generic pharmaceutical company in the United States” and, in 2019, it “led the U.S.

generics market in total prescriptions and new prescriptions.” Teva Ltd.’s Form 10-K for the

fiscal year ending in December 31, 2019, at 5, 60.

       7.      Upon information and belief, Teva Ltd. operates through a global network of

subsidiaries that it directly or indirectly owns and controls, including defendant Teva USA. In


                                                 2
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 3 of 122 PageID: 3



its most recent SEC form 10-K, Teva Ltd. stated that it “operate[s] [its] business through three

segments: North America, Europe and International Markets.” Id. at 2. In particular, Teva Ltd.

stated that “Anda, [its] distribution business in the United States, distributes generic, specialty

and [over the counter] pharmaceutical products from various third party manufacturers to

independent retail pharmacies, pharmacy retail chains, hospitals and physician offices in the

United States.” Id. at 3.

       8.      As of December 31, 2019, Teva Ltd.’s “generic products pipeline” included “251

product applications awaiting FDA approval” where “70% of [these] pending applications

include a paragraph IV patent challenge.” Id. at 63. Upon information and belief, Teva Ltd.’s

“generic products pipeline” includes the generic pharmaceutical products for which Teva USA is

the named Abbreviated New Drug Application (“ANDA”) applicant.

       9.      Upon information and belief, Teva Ltd. is in the business of, among other things:

(i) the development and manufacture of generic pharmaceutical products for sale throughout the

world, including throughout the United States and, more specifically, throughout the State of

New Jersey; (ii) in concert with and/or through its various subsidiaries, including defendant Teva

USA, the preparation, submission, and filing of Abbreviated New Drug Applications

(“ANDAs”) seeking FDA approval to market generic drugs throughout the United States,

including throughout the State of New Jersey; and (iii) in concert with and/or through its various

subsidiaries, including defendant Teva USA, the distribution of generic pharmaceutical products

for sale throughout the United States, including throughout the State of New Jersey.

       10.     Upon information and belief, defendant Teva USA is a corporation organized and

existing under the laws of the State of Delaware having principal places of business located at




                                                  3
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 4 of 122 PageID: 4



400 Interpace Parkway, Parsippany, New Jersey 07054 and 1090 Horsham Road, North Wales,

Pennsylvania 19454.

       11.     Upon information and belief, Teva USA is a wholly owned subsidiary of Teva

Ltd. Upon information and belief, Teva USA acts at the direction of, under the control of, and

for the benefit of Teva Ltd., and is controlled and/or dominated by Teva Ltd. Upon information

and belief, Teva USA and Teva Ltd. have at least one officer and/or director in common.

       12.     Upon information and belief, Teva USA is in the business of, among other things:

(i) the development and manufacture of generic pharmaceutical products for sale throughout the

United States, including throughout the State of New Jersey; (ii) alone or in concert with and/or

through its parent and various subsidiaries, including defendant Teva Ltd., the preparation,

submission, and filing of ANDAs seeking FDA approval to market generic drugs throughout the

United States, including throughout the State of New Jersey; and (iii) alone or in concert with

and/or through its parent and various subsidiaries, including defendant Teva Ltd., the distribution

of generic pharmaceutical products for sale throughout the United States, including throughout

the State of New Jersey.

       13.     Upon information and belief, Defendants or their affiliates manufacture and/or

direct the manufacture of generic pharmaceutical products for which Teva USA is the named

ANDA applicant. Upon information and belief, Defendants each, directly or indirectly, derive

substantial revenue from the sales of such generic pharmaceutical products.

                                JURISDICTION AND VENUE

       14.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338(a).

       15.     Teva USA has already consented to personal jurisdiction and venue in two related

matters: TherapeuticsMD, Inc. v. Teva Pharmaceuticals USA, Inc., C.A. No. 20-3485 (BRM)


                                                 4
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 5 of 122 PageID: 5



(ESK), in its Answer filed on June 15, 2020 and Amended Answer filed on July 2, 2020 (see 20-

3485 (BRM) (ESK), ECF Nos. 10, 20) and TherapeuticsMD, Inc. v. Teva Pharmaceuticals USA,

Inc., C.A. No. 20-8809 (BRM) (ESK), in its Answer filed on August 5, 2020 (see 20-8809

(BRM) (ESK), ECF. No. 12).

          16.    This Court has personal jurisdiction over Teva USA at least because, upon

information and belief: (i) Teva USA maintains a principal place of business in New Jersey

located at 400 Interpace Parkway, Parsippany, New Jersey 07054; (ii) Teva USA is doing

business in New Jersey and maintains continuous and systematic contacts with this Judicial

District; (iii) Teva USA, together with its parent Teva Ltd., is in the business of developing and

manufacturing generic pharmaceutical products for importation, sale, and/or distribution in the

State of New Jersey; (iv) Teva USA, together with its parent Teva Ltd., has committed, induced,

and/or contributed to acts of patent infringement in New Jersey; (v) Teva USA has previously

submitted to the jurisdiction of this Court, has availed itself of New Jersey’s legal protections in

hundreds of prior litigations, and previously consented to personal jurisdiction and venue in this

Judicial District 1; and (vi) Teva USA’s August 5, 2020 notice of paragraph IV certification




1
    This Court has personal jurisdiction over Teva Ltd. and Teva USA because Teva Ltd. and Teva
    USA have previously submitted to the jurisdiction of this Court and have further previously
    availed themselves of this Court by initiating lawsuits, consenting to this Court’s jurisdiction,
    and asserting counterclaims in other civil actions initiated in this jurisdiction. See, e.g., Teva
    Pharmaceuticals USA, Inc., et al. v. Sandoz Inc., et al., No. 3-17-cv-00275 (FLW)(DEA)
    (D.N.J.) (Teva USA and Teva Ltd. filed complaint for patent infringement); Teva
    Pharmaceuticals USA, Inc., et al. v. Dr. Reddy’s Laboratories, Ltd., et al., No. 3-17-cv-00517
    (FLW)(DEA) (D.N.J.) (same); Teva Pharmaceuticals USA, Inc., et al. v. Dr. Reddy’s
    Laboratories, Ltd., et al., No. 2-15-cv-00471 (CCC)(MF) (D.N.J.) (same); Teva
    Pharmaceuticals USA, Inc., et al. v. Synthon Pharmaceuticals, Inc., et al., No. 2-15-cv-00472
    (CCC)(MF) (D.N.J.) (same); Adapt Pharma Operations Ltd., et al. v. Teva Pharmaceuticals
    USA, Inc., et al., No. 2-18-cv-09880 (JLL)(JAD) (D.N.J) (Teva USA and Teva Ltd. did not
    contest jurisdiction); Janssen Pharmaceuticals, Inc., et al. v. Teva Pharmaceuticals USA, Inc.,
    et al., No. 2-18-cv-00734 (CCC)(MF) (D.N.J.) (same); Boehringer Ingelheim Pharmaceuticals,


                                                   5
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 6 of 122 PageID: 6



(“Notice Letter”), identified the correspondence address for Teva USA’s offer of confidential

access as 400 Interpace Parkway, Parsippany, NJ 07054.

          17.   Upon information and belief, Teva USA is registered with the State of New

Jersey’s Division of Revenue and Enterprise Services as a business operating in New Jersey with

Business Identification Number 0100250184. Upon information and belief, Teva USA is

registered with the State of New Jersey’s Department of Health as a drug & medical device

“manufacturer and wholesaler” and “wholesaler” with Registration Numbers 5000583 and

5003436, respectively.

          18.   In its Notice Letter, Teva USA asserts that it prepared, submitted, and filed with

FDA, pursuant to § 505(j) of the Federal Food, Drug, and Cosmetic Act (“FDCA”) (codified at

21 U.S.C. § 355(j)), ANDA No. 214137, seeking approval to engage in the commercial

manufacture, use, and/or sale of Estradiol Vaginal Insert 4 mcg and 10 mcg (“Defendants’

ANDA Product”) before the expiration of the ’082 patent throughout the United States, including

in this Judicial District.

          19.   This Court has personal jurisdiction over Defendants at least because, upon

information and belief, if ANDA No. 214137 receives final approval, Defendants’ ANDA

Product will be manufactured, sold, distributed, and/or used by Defendants in New Jersey,

prescribed by physicians practicing in New Jersey, and/or administered to patients in New

Jersey.

          20.   Upon information and belief, Teva USA’s acts of preparing and filing ANDA No.

214137 and directing notice of its ANDA submission to Plaintiff were performed at the direction

of, with the authorization of, and with the cooperation, participation, assistance, and, at least in


 Inc., et al. v. Teva Pharmaceuticals USA, Inc., et al., No. 3-17-cv-11510 (MAS)(LHG) (D.N.J.)
 (Teva USA and Teva Ltd. filed counterclaims and did not contest jurisdiction).


                                                  6
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 7 of 122 PageID: 7



part, the benefit of Teva Ltd. These are acts with real and injurious consequences giving rise to

this infringement action, including the present and/or anticipated commercial manufacture, use,

and/or sale of Defendants’ ANDA Product before the expiration of the ’082 patent throughout

the United States, including in this Judicial District. Because defending against an infringement

lawsuit such as this one is an essential and expected part of a generic ANDA filer’s business,

Teva Ltd. and Teva USA reasonably anticipate being sued in New Jersey.

        21.     Therefore, this Court has personal jurisdiction over Teva Ltd. because, among

other things: (a) Teva Ltd. has purposefully directed its activities and the activities of Teva USA,

its wholly owned subsidiary, at residents and corporate entities within the State of New Jersey;

(b) the claims set forth herein as to Teva Ltd. arise out of or relate to those activities; (c) Teva

Ltd.’s contacts with the State of New Jersey (direct and/or indirect) are continuous and

systematic; and (d) it is reasonable and fair for this Court to exercise personal jurisdiction over

Teva Ltd.

        22.     Venue is proper in this Court under 28 U.S.C. §§ 1391(b), 1391(c), and/or

1400(b).

                             FACTS COMMON TO ALL COUNTS

        23.     TherapeuticsMD’s Imvexxy® is sold and marketed under NDA No. 208564,

which was approved by FDA as a New Product on May 29, 2018.

        24.     Because TherapeuticsMD conducted efficacy clinical trials to secure FDA

approval of Imvexxy®, FDA granted Imvexxy® three years of regulatory exclusivity.

        25.     Imvexxy® is supplied as a vaginal insert with either 4 mcg or 10 mcg of estradiol.

Estradiol, the active ingredient in Imvexxy®, is an estrogen that is indicated for the treatment of

moderate to severe dyspareunia, a symptom of vulvar and vaginal atrophy, due to menopause.

        26.     NDA No. 208564 pertains to Imvexxy® 4 mcg and 10 mcg.


                                                   7
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 8 of 122 PageID: 8



       27.     Imvexxy®’s recommended dosage is one vaginal insert daily for two weeks,

followed by one insert twice weekly.

       28.     FDA’s Orange Book lists eight (8) patents as covering TherapeuticsMD’s

Imvexxy®. Pursuant to 21 U.S.C. §§ 355(b)(1) and 355(c)(2), these eight (8) patents were

submitted to FDA with or after the approval of NDA No. 208564. These eight (8) patents are

listed in the Orange Book as covering Imvexxy®.

       29.     Teva USA sent a letter to TherapeuticsMD dated February 18, 2020, purportedly

pursuant to § 505(j)(2)(A)(iv) of the FDCA, 21 U.S.C. § 355(j)(2)(A)(iv), and § 314.95 of Title

21 of the Code of Federal Regulations, regarding ANDA No. 214137. In this letter, Teva USA

states that Teva USA’s ANDA has been submitted under § 505(j) of the FDCA, with paragraph

IV certifications to obtain approval to engage in the commercial manufacture, use, or sale of

Estradiol Vaginal Insert 4 mcg and 10 mcg, before the expiration of U.S. Patent Nos. 9,180,091

(“the ’091 patent”), 9,289,382 (“the ’382 patent”), 10,258,630 (“the ’630 patent”), 10,398,708

(“the ’708 patent”), and 10,471,072 (“the ’072 patent”). The ’091, ’382, ’630, ’708, and ’072

patents are five (5) of the eight (8) patents listed in FDA’s Orange Book as covering Imvexxy®.

TherapeuticsMD filed a complaint against Teva USA and Teva Ltd. in this Court on April 1,

2020 alleging infringement of these five patents. TherapeuticsMD, Inc. v. Teva USA, Inc., C.A.

No. 20-3485 (BRM) (ESK), ECF No. 1.

       30.     Teva USA sent a letter to TherapeuticsMD dated June 2, 2020, purportedly

pursuant to § 505(j)(2)(A)(iv) of the FDCA, 21 U.S.C. § 355(j)(2)(A)(iv), and § 314.95 of Title

21 of the Code of Federal Regulations, regarding ANDA No. 214137. In this letter, Teva USA

states that Teva USA’s ANDA has been submitted under § 505(j) of the FDCA, with paragraph

IV certifications to obtain approval to engage in the commercial manufacture, use, or sale of




                                                8
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 9 of 122 PageID: 9



Estradiol Vaginal Insert 4 mcg and 10 mcg, before the expiration of U.S. Patent Nos. 10,537,581

(“the ’581 patent”) and 10,568,891 (“the ’891 patent”). The ’581 and ’891 patents are two (2) of

the eight (8) patents listed in FDA’s Orange Book as covering Imvexxy®. TherapeuticsMD filed

a complaint against Teva USA and Teva Ltd. in this Court on July 13, 2020 alleging

infringement of these two patents. TherapeuticsMD, Inc. v. Teva USA, Inc., C.A. No. 20-8809

(BRM) (ESK), ECF No. 1.

       31.     Teva USA sent a letter to TherapeuticsMD dated August 5, 2020, purportedly

pursuant to § 505(j)(2)(A)(iv) of the FDCA, 21 U.S.C. § 355(j)(2)(A)(iv), and § 314.95 of Title

21 of the Code of Federal Regulations, regarding ANDA No. 214137 (the “Notice Letter”).

       32.     The Notice Letter states that Teva USA’s ANDA has been submitted under

§ 505(j) of the FDCA, with paragraph IV certifications to obtain approval to engage in the

commercial manufacture, use, or sale of Estradiol Vaginal Insert 4 mcg and 10 mcg, before the

expiration of the ’082 patent. The ’082 patent is one (1) of the eight (8) patents listed in FDA’s

Orange Book as covering Imvexxy®.

       33.     Upon information and belief, Teva USA’s ANDA was submitted under

§ 505(j)(2) of the FDCA with a certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) that

the ’082 patent is invalid, unenforceable, and/or will not be infringed by the manufacture, use, or

sale of Defendants’ ANDA Product.

       34.     Upon information and belief, the proposed prescribing information for

Defendants’ ANDA Product includes a header titled, “Indications and Usage,” and states that

Defendants’ ANDA Product is for treatment of moderate to severe dyspareunia, a symptom of

vulvar and vaginal atrophy, due to menopause.




                                                 9
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 10 of 122 PageID: 10



        35.     Upon information and belief, the proposed prescribing information for

 Defendants’ ANDA Product includes a header titled, “Dosage and Administration,” and states

 that Defendants’ ANDA Product should be administered intravaginally; insert with the smaller

 end up for a depth of about two inches into the vaginal canal. Insert 1 daily at approximately the

 same time for 2 weeks, followed by 1 insert twice weekly, every three to four days (for example,

 Monday and Thursday). Generally, women should be started at the 4 mcg dosage strength.

 Dosage adjustment should be guided by the clinical response.

        36.     Upon information and belief, the proposed prescribing information for

 Defendants’ ANDA Product includes a header titled, “Description,” and states that Defendants’

 ANDA Product contains the following inactive ingredients: ammonium hydroxide, ethanol, ethyl

 acetate, ethylene glycol palmitostearate, FD&C Red #40, gelatin, glycerin, isopropyl alcohol,

 lecithin, medium chain triglycerides, polyethylene glycol, polyethylene glycol stearates,

 polyvinyl acetate phthalate, propylene glycol, purified water, sorbitol-sorbitan solution, and

 titanium dioxide.

        37.     Upon information and belief, administration of Defendants’ ANDA Product, will

 be indicated for the treatment for moderate to severe dyspareunia, a symptom of vulvar and

 vaginal atrophy, due to menopause.

        38.     The ’082 patent, titled, “Vaginal Inserted Estradiol Pharmaceutical Compositions

 and Methods,” was duly and legally issued by the U.S. Patent and Trademark Office on June 2,

 2020, to TherapeuticsMD, Inc. on assignment from the inventors.

        39.     Pursuant to 21 U.S.C. § 355(b)(1), the ’082 patent was submitted to FDA after the

 approval of NDA No. 208564. The ’082 patent was subsequently listed in the Orange Book as

 covering Imvexxy®.




                                                 10
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 11 of 122 PageID: 11



         40.     The Notice Letter does not include any unenforceability contentions with respect

 to any claims of the patent-in-suit.

                                          FIRST COUNT
                            (Defendants’ Infringement of the ’082 patent)

         41.     TherapeuticsMD repeats and re-alleges each of the foregoing paragraphs as if

 fully set forth herein.

         42.     Upon information and belief, Teva USA, purportedly at the direction and control

 of Teva Ltd., prepared ANDA No. 214137.

         43.     Upon information and belief, Teva Ltd. provided material and significant support

 to Teva USA in the preparation of ANDA No. 214137.

         44.     Upon information and belief, Teva USA, purportedly at the direction and control

 of Teva Ltd., submitted ANDA No. 214137 to FDA pursuant to § 505(j) of the FDCA (codified

 at 21 U.S.C. § 355(j)) for the purpose of seeking FDA approval to market Defendants’ ANDA

 Product prior to the expiration of the patent-in-suit.

         45.     Upon information and belief, ANDA No. 214137 is based upon Imvexxy®

 (estradiol vaginal inserts), 4 mcg and 10 mcg, as its reference listed drug.

         46.     Upon information and belief, Defendants’ ANDA Product is Estradiol Vaginal

 Insert, 4 mcg and 10 mcg.

         47.     Upon information and belief, Teva USA, purportedly at the direction and control

 of Teva Ltd., submitted ANDA No. 214137 with a paragraph IV certification to the ’082 patent

 for the purpose of obtaining FDA approval to engage in the commercial manufacture, use,

 offering for sale, sale, and/or importation of Defendants’ ANDA Product before the expiration of

 the ’082 patent.




                                                   11
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 12 of 122 PageID: 12



        48.     Under 21 U.S.C. § 355(j)(2)(B), the filer of an ANDA containing a paragraph IV

 certification must provide notice of the filing to each patent owner and each NDA holder. Under

 21 U.S.C. § 355(j)(2)(B)(iv)(II), such notice must “include a detailed statement of the factual and

 legal basis of the opinion of the applicant that the patent is invalid or will not be infringed.”

 Likewise, 21 C.F.R. § 314.95(c)(7) requires that such notice include a “detailed statement of the

 factual and legal basis of the applicant’s opinion that the patent is not valid, unenforceable, or

 will not be infringed.” The detailed statement must include: “For each claim of a patent alleged

 not to be infringed, a full and detailed explanation of why the claim is not infringed” and “[f]or

 each claim of a patent alleged to be invalid or unenforceable, a full and detailed explanation of

 the ground supporting the allegation.” 21 C.F.R. § 314.95(c)(7)(i)–(ii).

        49.     Upon information and belief, as of the date of Notice Letter, Teva USA and Teva

 Ltd. were aware of the statutory provisions and regulations set out in 21 U.S.C.

 § 355(j)(2)(B)(iv)(II) and 21 C.F.R. § 314.95(c)(7).

        50.     Purportedly in accordance with 21 U.S.C. § 355(j)(2)(B)(iv) and 21 C.F.R.

 § 314.95(d)(1), Teva USA sent a copy of the Notice Letter to TherapeuticsMD, Inc. at 951

 Yamato Road, Suite 220, Boca Raton, Florida 33431.

        51.     Under 35 U.S.C. § 271(e)(2)(A), Teva USA’s, purportedly at the direction and

 control of Teva Ltd., submission of ANDA No. 214137 with a paragraph IV certification to the

 ’082 patent for the purpose of obtaining approval to engage in the commercial manufacture, use,

 or sale of Defendants’ ANDA Product before the expiration of the ’082 patent is an act of

 infringement of the ’082 patent.




                                                   12
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 13 of 122 PageID: 13



        52.     Upon information and belief, Teva USA and Teva Ltd. will commercially

 manufacture, use, offer to sell, and/or sell within the United States, and/or import into the United

 States, Defendants’ ANDA Product if ANDA No. 214137 ever receives final FDA approval.

        53.     Upon information and belief, Teva USA and Teva Ltd.’s commercial

 manufacture, use, offering to sell, and/or sale within the United States, and/or importation into

 the United States, of Defendants’ ANDA Product would infringe, directly and/or indirectly, one

 or more of the ’082 patent’s claims under 35 U.S.C. § 271.

        54.     Upon information and belief, Teva USA and Teva Ltd.’s commercial offering for

 sale and/or sale of Defendants’ ANDA Product will induce and/or contribute to third-party

 infringement of one or more claims of the ’082 patent under 35 U.S.C. § 271.

        55.     This case is “exceptional,” and TherapeuticsMD is entitled to an award of

 reasonable attorneys’ fees under 35 U.S.C. § 285.

        56.     The acts of infringement set forth above will cause TherapeuticsMD irreparable

 harm for which there is no adequate remedy at law, unless Teva USA and Teva Ltd. are

 preliminarily and permanently enjoined by this Court.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the following relief:

        A.      A judgment declaring that the ’082 patent is valid and enforceable;

        B.      A judgment, pursuant to 35 U.S.C. § 271(e)(2)(A), declaring that Defendants

 infringed the ’082 patent by submitting to FDA ANDA No. 214137 with a paragraph IV

 certification for the purpose of obtaining approval for the commercial manufacture, use, or sale

 of Defendants’ ANDA Product before the expiration of the ’082 patent;

        C.      A judgment, pursuant to 35 U.S.C. § 271(a), (b), and/or (c), declaring that the

 commercial manufacture, use, offering to sell, or sale within the United States, and/or


                                                  13
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 14 of 122 PageID: 14



 importation into the United States, of Defendants’ ANDA Product before the expiration of the

 ’082 patent (including any regulatory extension) would directly and/or indirectly infringe the

 ’082 patent;

        D.      An order, pursuant to 35 U.S.C. § 271(e)(4)(A), § 281, and § 283, that the

 effective date of any final approval of ANDA No. 214137 shall be no earlier than the date on

 which the ’082 patent expires (including any regulatory extension);

        E.      An order, pursuant to 35 U.S.C. § 271(e)(4)(B), § 281, and § 283, preliminarily

 and permanently enjoining Defendants, its officers, agents, servants, employees, attorneys, and

 any person in active concert or participation or privity with Defendants, from engaging in the

 commercial manufacture, use, offering to sell, or sale within the United States, and/or

 importation into the United States, of Defendants’ ANDA Product until the expiration of the

 ’082 patent (including any regulatory extension);

        F.      A judgment, pursuant to 35 U.S.C. § 271(e)(4)(C) and § 284, awarding

 TherapeuticsMD damages or other monetary relief if Defendants commercially manufacture,

 use, offer to sell, or sell within the United States, and/or import into the United States any

 product that is the subject of ANDA No. 214137, prior to the expiration of the ’082 patent

 (including any regulatory extension);

        G.      A judgment, pursuant to 35 U.S.C. § 271(e)(4)(C) and § 284, declaring that

 Defendants’ infringement of the ’082 patent is willful and awarding TherapeuticsMD enhanced

 damages if Defendants commercially manufacture, use, offer to sell, or sell within the United

 States, and/or import into the United States any product that is the subject of ANDA No. 214137,

 prior to the expiration of the ’082 patent (including any regulatory extension);




                                                  14
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 15 of 122 PageID: 15



        H.     A judgment, pursuant to 35 U.S.C. § 285, declaring that this is an exceptional

 case and awarding TherapeuticsMD its attorneys’ fees and costs; and

        I.     Such other and further relief as this Court may deem just and proper.



 Dated: August 21, 2020                           By: s/ William C. Baton
                                                      Charles M. Lizza
                                                      William C. Baton
                                                      Sarah A. Sullivan
                                                      Alexander L. Callo
 OF COUNSEL:                                          SAUL EWING ARNSTEIN & LEHR LLP
 Edgar H. Haug                                        One Riverfront Plaza
 Nicholas F. Giove                                    1037 Raymond Blvd., Suite 1520
 Anna N. Lukacher                                     Newark, NJ 07102
 HAUG PARTNERS LLP                                    clizza@saul.com
 745 Fifth Avenue                                     wbaton@saul.com
 New York, NY 10151
                                                      Attorneys for Plaintiff
                                                      TherapeuticsMD, Inc.




                                               15
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 16 of 122 PageID: 16



          CERTIFICATION PURSUANT TO LOCAL CIVIL RULES 11.2 & 40.1

        Pursuant to Local Civil Rules 11.2 and 40.1, I hereby certify that the matter captioned

 TherapeuticsMD, Inc. v. Teva Pharmaceuticals USA, Inc., Civil Action No. 20-3485 (BRM)

 (ESK) (D.N.J.) (consolidated) is related to the matter in controversy because the matter in

 controversy involves the same plaintiff, one of the same defendants, and because Teva USA is

 seeking FDA approval to market generic versions of the same pharmaceutical product.

        I further certify that, to the best of my knowledge, the matter in controversy is not the

 subject of any other action pending in any court, or of any pending arbitration or administrative

 proceeding.

 Dated: August 21, 2020                             By: s/ William C. Baton
                                                        Charles M. Lizza
                                                        William C. Baton
                                                        Sarah A. Sullivan
                                                        Alexander L. Callo
 OF COUNSEL:                                            SAUL EWING ARNSTEIN & LEHR LLP
 Edgar H. Haug                                          One Riverfront Plaza
 Nicholas Giove                                         1037 Raymond Blvd., Suite 1520
 Anna N. Lukacher                                       Newark, NJ 07102
 HAUG PARTNERS LLP                                      clizza@saul.com
 745 Fifth Avenue                                       wbaton@saul.com
 New York, NY 10151
                                                        Attorneys for Plaintiff
                                                        TherapeuticsMD, Inc.




                                                 16
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 17 of 122 PageID: 17




                            Exhibit A
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 18 of 122 PageID: 18
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 19 of 122 PageID: 19
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 20 of 122 PageID: 20
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 21 of 122 PageID: 21
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 22 of 122 PageID: 22
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 23 of 122 PageID: 23
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 24 of 122 PageID: 24
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 25 of 122 PageID: 25
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 26 of 122 PageID: 26
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 27 of 122 PageID: 27
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 28 of 122 PageID: 28
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 29 of 122 PageID: 29
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 30 of 122 PageID: 30
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 31 of 122 PageID: 31
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 32 of 122 PageID: 32
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 33 of 122 PageID: 33
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 34 of 122 PageID: 34
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 35 of 122 PageID: 35
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 36 of 122 PageID: 36
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 37 of 122 PageID: 37
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 38 of 122 PageID: 38
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 39 of 122 PageID: 39
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 40 of 122 PageID: 40
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 41 of 122 PageID: 41
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 42 of 122 PageID: 42
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 43 of 122 PageID: 43
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 44 of 122 PageID: 44
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 45 of 122 PageID: 45
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 46 of 122 PageID: 46
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 47 of 122 PageID: 47
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 48 of 122 PageID: 48
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 49 of 122 PageID: 49
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 50 of 122 PageID: 50
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 51 of 122 PageID: 51
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 52 of 122 PageID: 52
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 53 of 122 PageID: 53
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 54 of 122 PageID: 54
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 55 of 122 PageID: 55
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 56 of 122 PageID: 56
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 57 of 122 PageID: 57
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 58 of 122 PageID: 58
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 59 of 122 PageID: 59
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 60 of 122 PageID: 60
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 61 of 122 PageID: 61
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 62 of 122 PageID: 62
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 63 of 122 PageID: 63
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 64 of 122 PageID: 64
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 65 of 122 PageID: 65
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 66 of 122 PageID: 66
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 67 of 122 PageID: 67
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 68 of 122 PageID: 68
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 69 of 122 PageID: 69
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 70 of 122 PageID: 70
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 71 of 122 PageID: 71
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 72 of 122 PageID: 72
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 73 of 122 PageID: 73
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 74 of 122 PageID: 74
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 75 of 122 PageID: 75
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 76 of 122 PageID: 76
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 77 of 122 PageID: 77
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 78 of 122 PageID: 78
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 79 of 122 PageID: 79
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 80 of 122 PageID: 80
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 81 of 122 PageID: 81
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 82 of 122 PageID: 82
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 83 of 122 PageID: 83
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 84 of 122 PageID: 84
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 85 of 122 PageID: 85
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 86 of 122 PageID: 86
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 87 of 122 PageID: 87
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 88 of 122 PageID: 88
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 89 of 122 PageID: 89
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 90 of 122 PageID: 90
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 91 of 122 PageID: 91
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 92 of 122 PageID: 92
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 93 of 122 PageID: 93
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 94 of 122 PageID: 94
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 95 of 122 PageID: 95
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 96 of 122 PageID: 96
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 97 of 122 PageID: 97
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 98 of 122 PageID: 98
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 99 of 122 PageID: 99
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 100 of 122 PageID: 100
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 101 of 122 PageID: 101
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 102 of 122 PageID: 102
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 103 of 122 PageID: 103
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 104 of 122 PageID: 104
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 105 of 122 PageID: 105
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 106 of 122 PageID: 106
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 107 of 122 PageID: 107
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 108 of 122 PageID: 108
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 109 of 122 PageID: 109
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 110 of 122 PageID: 110
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 111 of 122 PageID: 111
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 112 of 122 PageID: 112
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 113 of 122 PageID: 113
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 114 of 122 PageID: 114
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 115 of 122 PageID: 115
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 116 of 122 PageID: 116
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 117 of 122 PageID: 117
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 118 of 122 PageID: 118
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 119 of 122 PageID: 119
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 120 of 122 PageID: 120
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 121 of 122 PageID: 121
Case 2:20-cv-11087-BRM-ESK Document 1 Filed 08/21/20 Page 122 of 122 PageID: 122
